 
 
I 
108th CONGRESS
2d Session
H. R. 4860 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2004 
Mr. Moran of Virginia introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to allow States to regulate tow truck operations. 
 
 
 That section 14501(c)(2)(C) of title 49, United States Code, is amended by striking the price of and all that follows through transportation is and inserting the regulation of tow truck operations. 
 
